                                                                                                                    1   NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                        noah.blechman@mcnamaralaw.com
                                                                                                                    2   MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                        BORGES & AMBACHER LLP
                                                                                                                    3   3480 Buskirk Avenue, Suite 250
                                                                                                                        Pleasant Hill, CA 94523
                                                                                                                    4   Telephone: (925) 939-5330
                                                                                                                        Facsimile: (925) 939-0203
                                                                                                                    5
                                                                                                                        Attorneys for Defendant
                                                                                                                    6   CITY OF PLEASANTON; BRADLEE MIDDLETON;
                                                                                                                        JONATHAN CHIN; RICHARD TROVAO; STEVEN
                                                                                                                    7   BENNETT; ALEX KOUMISS; JASON KNIGHT; MARTY
                                                                                                                        BILLDT; and DAVE SPILLER
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                 UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        JOHN BAUER, an individual and as               Case No. C19-04593 LB
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   Successor in Interest of Jacob Bauer,
                                                                                                                        deceased; ROSE BAUER, an individual            ANSWER TO SECOND AMENDED
                                                                                                                   14   and as Successor in Interest of Jacob Bauer,   COMPLAINT
                                                                                                                        deceased,
                                                                                                                   15
                                                                                                                                       Plaintiffs,
                                                                                                                   16
                                                                                                                               vs.
                                                                                                                   17
                                                                                                                        CITY OF PLEASANTON; BRADLEE
                                                                                                                   18   MIDDLETON; JONATHAN CHIN;
                                                                                                                        RICHARD TROVAO; STEVEN
                                                                                                                   19   BENNETT; ALEX KOUMISS; JASON
                                                                                                                        KNIGHT; MARTY BILLDT; DAVE
                                                                                                                   20   SPILLER; and DOES 1 to 90 INCLUSIVE,

                                                                                                                   21                  Defendants.

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                        ANSWER TO SECOND AMENDED
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1          Defendants CITY OF PLEASANTON, FORMER CITY OF PLEASANTON POLICE

                                                                                                                    2   CHIEF DAVID SPILLER, PLEASANTON POLICE OFFICERS BRADLEE MIDDLETON,

                                                                                                                    3   JONATHAN CHIN, RICHARD TROVAO, STEVEN BENNETT, ALEX KOUMISS, JASON

                                                                                                                    4   KNIGHT and MARTY BILLDT (“Defendants”) respond as follows to Plaintiffs’ JACOB

                                                                                                                    5   BAUER, deceased, through his Co-Successors in Interest, JOHN BAUER, individually and as

                                                                                                                    6   successor in interest for JACOB BAUER, deceased, and ROSE BAUER as successor in interest

                                                                                                                    7   for JACOB BAUER, deceased, Second Amended Complaint for Damages (“SAC”). Defendants

                                                                                                                    8   demand a jury trial in this action. In general, the Court’s Order (ECF 47) affects and limited some
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   of the claims and/or parties in this action.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                   INTRODUCTORY STATEMENT

                                                                                                                   11          Defendants neither admit nor deny the allegations in the “INTRODUCTORY

                                                                                                                   12   STATEMENT” section of Plaintiffs’ Second Amended Complaint because it includes contentions
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13   and legal matters not proper for admission or denial.

                                                                                                                   14                                                  PARTIES

                                                                                                                   15      1. Defendants neither admit nor deny the allegations in Paragraph 1 because it includes

                                                                                                                   16          contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   17          any personal knowledge of those contentions.

                                                                                                                   18      2. Defendants neither admit nor deny the allegations in Paragraph 2 because it includes

                                                                                                                   19          contentions and legal matters not proper for admission or denial, nor do Defendants have
                                                                                                                   20          any personal knowledge of those contentions.

                                                                                                                   21      3. Defendants neither admit nor deny the allegations in Paragraph 3 because it includes

                                                                                                                   22          contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   23          any personal knowledge of those contentions.

                                                                                                                   24      4. Defendants admit that the City of Pleasanton is a municipal and/or public entity existing

                                                                                                                   25          under the laws of the State of California as alleged in Paragraph 4. Defendants neither

                                                                                                                   26          admit nor deny the remaining allegations in Paragraph 4 because it includes contentions

                                                                                                                   27          and legal matters not proper for admission or denial.

                                                                                                                   28      5. Defendants admit that Defendant JONATHAN CHIN was employed as a police officer

                                                                                                                        ANSWER TO SECOND AMENDED                         1
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        for the City of Pleasanton and was acting in the course and scope of that employment, as

                                                                                                                    2        of August 1, 2018, at the time he came into contact with Decedent, as alleged in Paragraph

                                                                                                                    3        5. Defendants neither admit nor deny the remaining allegations in Paragraph 5 because it

                                                                                                                    4        includes contentions and legal matters not proper for admission or denial.

                                                                                                                    5     6. Defendants admit that Defendant BRADLEE MIDDLETON was employed as a police

                                                                                                                    6        officer for the City of Pleasanton and was acting in the course and scope of that

                                                                                                                    7        employment, as of August 1, 2018, at the time he came into contact with Decedent, as

                                                                                                                    8        alleged in Paragraph 6. Defendants neither admit nor deny the remaining allegations in
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        Paragraph 6 because it includes contentions and legal matters not proper for admission or
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        denial.

                                                                                                                   11     7. Defendants admit that Defendant RICHARD TROVAO was employed as a police officer

                                                                                                                   12        for the City of Pleasanton and was acting in the course and scope of that employment, as
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        of August 1, 2018, at the time he came into contact with Decedent, as alleged in Paragraph

                                                                                                                   14        7. Defendants neither admit nor deny the remaining allegations in Paragraph 7 because it

                                                                                                                   15        includes contentions and legal matters not proper for admission or denial.

                                                                                                                   16     8. Defendants admit that Defendant STEVEN BENNETT was employed as a police officer

                                                                                                                   17        for the City of Pleasanton and was acting in the course and scope of that employment, as

                                                                                                                   18        of August 1, 2018, at the time he came into contact with Decedent, as alleged in Paragraph

                                                                                                                   19        8. Defendants neither admit nor deny the remaining allegations in Paragraph 8 because it
                                                                                                                   20        includes contentions and legal matters not proper for admission or denial.

                                                                                                                   21     9. Defendants admit that Defendant ALEX KOUMISS was employed as a police officer for

                                                                                                                   22        the City of Pleasanton and was acting in the course and scope of that employment, as of

                                                                                                                   23        August 1, 2018, at the time he came into contact with Decedent, as alleged in Paragraph 9.

                                                                                                                   24        Defendants neither admit nor deny the remaining allegations in Paragraph 9 because it

                                                                                                                   25        includes contentions and legal matters not proper for admission or denial.

                                                                                                                   26     10. Defendants admit that Defendant MARTY BILLDT was employed as a police officer for

                                                                                                                   27        the City of Pleasanton and was acting in the course and scope of that employment, as of

                                                                                                                   28        August 1, 2018, at the time he came into contact with Decedent, as alleged in Paragraph

                                                                                                                        ANSWER TO SECOND AMENDED                     2
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        10. Defendants neither admit nor deny the remaining allegations in Paragraph 10 because

                                                                                                                    2        it includes contentions and legal matters not proper for admission or denial.

                                                                                                                    3     11. Defendants admit that Defendant JASON KNIGHT was employed as a police officer for

                                                                                                                    4        the City of Pleasanton and was acting in the course and scope of that employment, as of

                                                                                                                    5        August 1, 2018, at the time he came into contact with Decedent, as alleged in Paragraph

                                                                                                                    6        11. Defendants neither admit nor deny the remaining allegations in Paragraph 11 because

                                                                                                                    7        it includes contentions and legal matters not proper for admission or denial.

                                                                                                                    8     12. Defendants admit that DAVID SPILLER was (he is now retired) the Chief of Police for
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        the City of Pleasanton, and was in that position as of August 1, 2018, as alleged in
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        Paragraph 12. Defendants neither admit nor deny the remaining allegations in Paragraph

                                                                                                                   11        12 because it includes contentions and legal matters not proper for admission or denial.

                                                                                                                   12     13. Defendants admit that DAVID SPILLER was (he is now retired) the Chief of Police for
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        the City of Pleasanton, and was in that position as of August 1, 2018, as alleged in

                                                                                                                   14        Paragraph 13. Defendants neither admit nor deny the remaining allegations in Paragraph

                                                                                                                   15        13 because it includes contentions and legal matters not proper for admission or denial.

                                                                                                                   16     14. Defendants neither admit nor deny the allegations in Paragraph 14 because it includes

                                                                                                                   17        contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   18        any personal knowledge of those contentions.

                                                                                                                   19     15. Defendants admit that DAVID SPILLER was (he is now retired) the Chief of Police for
                                                                                                                   20        the City of Pleasanton, and was in that position as of August 1, 2018, as alleged in

                                                                                                                   21        Paragraph 15. Defendants neither admit nor deny the remaining allegations in Paragraph

                                                                                                                   22        15 because it includes contentions and legal matters not proper for admission or denial.

                                                                                                                   23     16. Defendants neither admit nor deny the allegations in Paragraph 16 because it includes

                                                                                                                   24        contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   25        any personal knowledge of those contentions.

                                                                                                                   26                                  CONDITIONS PRECEDENT

                                                                                                                   27     17. Defendants admit that Plaintiffs submitted a timely government tort claim to the City, as

                                                                                                                   28        alleged in Paragraph 17. Defendants neither admit nor deny the remaining allegations in

                                                                                                                        ANSWER TO SECOND AMENDED                      3
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        Paragraph 17 because it includes contentions and legal matters not proper for admission or

                                                                                                                    2        denial.

                                                                                                                    3                                   JURISDICTION AND VENUE

                                                                                                                    4     18. Defendants neither admit nor deny the allegations in Paragraph 18 because it includes

                                                                                                                    5        contentions and legal matters not proper for admission or denial.

                                                                                                                    6     19. Defendants neither admit nor deny the allegations in Paragraph 19 because it includes

                                                                                                                    7        contentions and legal matters not proper for admission or denial. However, Defendants

                                                                                                                    8        admit that venue in U.S.D.C., in the Northern District of California, San Francisco
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        Branch, is proper as the subject incident occurred in Pleasanton, California, within the
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        County of Alameda, which is within the venue of the Northern District of California, as

                                                                                                                   11        alleged in Paragraph 19.

                                                                                                                   12                                   DEMAND FOR JURY TRIAL
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13     20. Defendants neither admit nor deny the allegations in Paragraph 20 because it includes

                                                                                                                   14        contentions and legal matters not proper for admission or denial, nor do Defendants have

                                                                                                                   15        any personal knowledge of those contentions. Defendants also herein demand a jury trial

                                                                                                                   16        in this matter.

                                                                                                                   17                                   GENERAL ALLEGATIONS

                                                                                                                   18     21. In answering the allegations in Paragraphs 21 through 43, Defendants respond as follows:

                                                                                                                   19        On August 1, 2018, at around 2:42 p.m., Pleasanton Police Department (“PPD”) Dispatch
                                                                                                                   20        received a call from the manager of Raley’s supermarket located at 5420 Sunol Blvd., in

                                                                                                                   21        Pleasanton, California, reporting that a male subject inside the store was causing a

                                                                                                                   22        disturbance. The manager relayed to dispatch that the subject was “acting deranged,” and

                                                                                                                   23        had picked up a shopping cart, slammed it on the ground and began ranting to himself.

                                                                                                                   24        The manager advised that he and other staff had asked the man to leave the store, but the

                                                                                                                   25        man had refused. The manager wanted to prosecute the man, later determined to be

                                                                                                                   26        Decedent, for his actions in the store.

                                                                                                                   27     22. Officers Middleton and Chin responded to the location and made contact with Decedent.

                                                                                                                   28        When Ofc. Middleton asked what happened inside Raley’s, Decedent responded,

                                                                                                                        ANSWER TO SECOND AMENDED                       4
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        “Nothing.” When Ofc. Middleton asked Decedent for his identification, Decedent said he

                                                                                                                    2        had left it at home. Ofc. Middleton asked Decedent if he had anything illegal on him and

                                                                                                                    3        Decedent did not respond, but stared straight ahead. The question was repeated and again

                                                                                                                    4        Decedent failed to respond and continued staring straight ahead, avoiding eye contact with

                                                                                                                    5        Ofc. Middleton. Decedent had this bizarre staring type demeanor for numerous seconds

                                                                                                                    6        where he went still and quiet. Due to the facts relayed to him by the Raley’s staff

                                                                                                                    7        regarding Decedent’s in-store vandalism and the Decedent’s lack of cooperation, Ofc.

                                                                                                                    8        Middleton made the decision to detain the Decedent at that time.             Ofc. Middleton
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        indicated to Ofc. Chin that he was going to detain Decedent and then check him for
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        weapons for officer safety purposes.

                                                                                                                   11     23. Instead of submitting to the detention, Decedent violently resisted the officers’ efforts and

                                                                                                                   12        defied their repeated commands. Officers Chin and Middleton were unable to control
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        Decedent and had to call for emergency response back up. Eventually, multiple officers

                                                                                                                   14        arrived and a variety of non-lethal force options were used to overcome Decedent’s

                                                                                                                   15        violent resistance. Officers used less lethal force options to try to control Decedent and get

                                                                                                                   16        him into custody, including an Electronic Control Device (Taser), batons, physical force

                                                                                                                   17        and body weapons. After a prolonged struggle, Decedent was finally handcuffed.

                                                                                                                   18     24. After the Decedent was placed in handcuffs, he was placed in leg restraints (a Wrap) and a

                                                                                                                   19        spit mask was placed over his head. During this time, Decedent was alive and breathing
                                                                                                                   20        and indeed, he continued yelling bizarre comments over and over again while being put in

                                                                                                                   21        the Wrap and while sitting up in the Wrap. At some point, medical staff arrived on the

                                                                                                                   22        scene and rendered evaluation and/or treatment to Decedent, including providing a

                                                                                                                   23        sedative. When medical personnel prepared to transport Decedent to the hospital, they

                                                                                                                   24        discovered Decedent was non-responsive and suffering from a medical emergency.

                                                                                                                   25        Emergency medical efforts were attempted in the ambulance and then Decedent was

                                                                                                                   26        transported to Stanford Valley Care and was pronounced dead at 4:15 p.m. at the hospital.

                                                                                                                   27     25. Decedent was a large and obese man at the time of this incident, he was 5’9” tall and

                                                                                                                   28        weighed 274 pounds. He was found at autopsy to be morbidly obese, with a body-mass

                                                                                                                        ANSWER TO SECOND AMENDED                       5
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        index of 40.5. Decedent did not suffer any fractures, nor any significant face, head or

                                                                                                                    2        neck injuries, nor any significant injuries to any of his organs. Toxicology testing was

                                                                                                                    3        performed, finding methamphetamine and amphetamine in Decedent’s system (0.42 mg/L

                                                                                                                    4        methamphetamine and 0.04 mg/L amphetamine) (but no alcohol or other drugs). Per the

                                                                                                                    5        toxicology report, a methamphetamine level within 0.2-0.5 mg/L could be “potentially

                                                                                                                    6        toxic.” This was a high level of methamphetamine. Ultimately, the coroner found the

                                                                                                                    7        Cause of Death to be “Acute Methamphetamine Toxicity,” with other conditions found,

                                                                                                                    8        including probable mechanical asphyxia while being placed in a restraint device by police,
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        cardiac hypertrophy and morbid obesity, though they did not form the cause of Decedent’s
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        death..

                                                                                                                   11     26. This incident was exhaustively investigated by the Alameda County District Attorney’s

                                                                                                                   12        Office (“ACDAO”). Overall, the ACDAO determined that no criminal charges would be
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        brought against any PPD officer in relation to their contact with Decedent in this incident.

                                                                                                                   14        The ACDAO found that officers used objectively reasonable force to overcome

                                                                                                                   15        Decedent’s intense resistance to their lawful attempt to detain him. In addition, the

                                                                                                                   16        ACDAO did not find any evidence that the officers were criminally negligent.

                                                                                                                   17     27. Defendants deny the remaining allegations, contentions, citations and other reference in

                                                                                                                   18        Paragraphs 21 through 43.

                                                                                                                   19                                    FIRST CAUSE OF ACTION
                                                                                                                   20                  WRONGFUL DEATH OF JACOB CAUSED BY BATTERY

                                                                                                                   21          (Against Defendants Pleasanton, Chin, Middleton, Trovao, Bennett, and Koumiss)

                                                                                                                   22     28. In answering Paragraph 44 through 48, Defendants incorporate by reference its responses

                                                                                                                   23        to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   24     29. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   25        in Paragraphs 44 through 48 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   26                                 SECOND CAUSE OF ACTION

                                                                                                                   27                     WRONGFUL DEATH CAUSED BY NEGLIGENCE

                                                                                                                   28                                        (Against All Defendants)

                                                                                                                        ANSWER TO SECOND AMENDED                      6
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1     30. In answering Paragraph 49 through 59, Defendants incorporate by reference its responses

                                                                                                                    2        to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint as well as Judge

                                                                                                                    3        Beeler’s Order Granting in Part Defendants’ Motion to Dismiss Second Amended

                                                                                                                    4        Complaint (ECF 47).

                                                                                                                    5     31. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                    6        in Paragraphs 49 through 59 of Plaintiffs’ Second Amended Complaint.

                                                                                                                    7                                  THIRD CAUSE OF ACTION

                                                                                                                    8    WRONGFUL DEATH CAUSED BY EXCESSIVE FORCE IN VIOLATION OF CIVIL
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                           RIGHTS
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                     42 U.S.C. §§ 1983, 1988

                                                                                                                   11            (Against Defendants Chin, Middleton, Trovao, Bennett, and Koumiss)

                                                                                                                   12     32. In answering Paragraph 60 through 71, Defendants incorporate by reference its responses
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   14     33. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   15        in Paragraphs 60 through 71 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   16                                 FOURTH CAUSE OF ACTION

                                                                                                                   17                  VIOLATION OF FOURTH AMENDMENT CIVIL RIGHTS

                                                                                                                   18                                      Supervisory Liability

                                                                                                                   19                                     42 U.S.C. §§ 1983, 1988
                                                                                                                   20                                (Against Defendants Billdt and Knight)

                                                                                                                   21     34. In answering Paragraph 72 through 79, Defendants incorporate by reference its responses

                                                                                                                   22        to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   23     35. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   24        in Paragraphs 72 through 79 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   25                                  FIFTH CAUSE OF ACTION

                                                                                                                   26                         UNREASONABLE SEARCH AND SEIZURE

                                                                                                                   27                                     Denial of Medical Care

                                                                                                                   28                                         42 U.S.C. § 1983

                                                                                                                        ANSWER TO SECOND AMENDED                    7
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1         (Against Defendants Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and Knight)

                                                                                                                    2      36. In answering Paragraph 80 through 87, Defendants incorporate by reference its responses

                                                                                                                    3         to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.

                                                                                                                    4      37. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                    5         in Paragraphs 80 through 87 of Plaintiffs’ Second Amended Complaint.

                                                                                                                    6                                   SIXTH CAUSE OF ACTION

                                                                                                                    7                                 SUBSTANTIVE DUE PROCESS

                                                                                                                    8                                          42 U.S.C. § 1983
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   (Against Defendants Chin, Middleton, Koumiss, Bennett, and Trovao, Billdt and Knight)
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10      38. In answering Paragraph 88 through 97, Defendants incorporate by reference its responses

                                                                                                                   11         to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   12      39. Except as to the matters previously admitted, Defendants deny the remaining allegations
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13         in Paragraphs 88 through 97 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   14                                 SEVENTH CAUSE OF ACTION

                                                                                                                   15   VIOLATION OF CIVIL RIGHTS FOR UNCONSTITUTIONAL CUSTOM OR POLICY

                                                                                                                   16                                      42 U.S.C. §§ 1983, 1988

                                                                                                                   17     (Against Defendants Pleasanton, Spiller, DOES 1 through 10, and DOES 30 through 50)

                                                                                                                   18      40. In answering Paragraph 98 through 106, Defendants incorporate by reference its responses

                                                                                                                   19         to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.
                                                                                                                   20      41. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   21         in Paragraphs 98 through 106 of Plaintiffs’ Second Amended Complaint.

                                                                                                                   22                                  EIGHTH CAUSE OF ACTION

                                                                                                                   23                                VIOLATION OF CIVIL RIGHTS

                                                                                                                   24                                    California Civil Code § 52.1

                                                                                                                   25     (Against Defendants Pleasanton, Chin, Middleton, Koumiss, Bennett, Trovao, Billdt, and

                                                                                                                   26                                                 Knight)

                                                                                                                   27      42. In answering Paragraph 107 through 115, Defendants incorporate by reference its

                                                                                                                   28         responses to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint.

                                                                                                                        ANSWER TO SECOND AMENDED                      8
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1     43. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                    2        in Paragraphs 107 through 115 of Plaintiffs’ Second Amended Complaint.

                                                                                                                    3                                      NINTH CAUSE OF ACTION

                                                                                                                    4                                VIOLATION OF CIVIL RIGHTS

                                                                                                                    5                                     42 U.S.C. § 12101 et seq.

                                                                                                                    6                 (Against Defendants Chin, Middleton, Spiller and Pleasanton)

                                                                                                                    7     44. In answering Paragraph 116 through 122, Defendants incorporate by reference its

                                                                                                                    8        responses to Paragraphs 1 through 43 of Plaintiffs’ Second Amended Complaint as well as
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        Judge Beeler’s Order Granting in Part Defendants’ Motion to Dismiss Second Amended
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        Complaint (ECF 47).

                                                                                                                   11     45. Except as to the matters previously admitted, Defendants deny the remaining allegations

                                                                                                                   12        in Paragraphs 116 through 122 of Plaintiffs’ Second Amended Complaint.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                                     PRAYER FOR RELIEF

                                                                                                                   14     46. Defendants neither admit nor deny the allegations in the “Prayer for Relief” portion of the

                                                                                                                   15        Second Amended Complaint, which includes six paragraphs, as they include contentions

                                                                                                                   16        and legal matters not proper for admission or denial.

                                                                                                                   17                                  AFFIRMATIVE DEFENSES

                                                                                                                   18     1. AS FOR A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege

                                                                                                                   19        that Plaintiffs’ Second Amended Complaint fails to state cognizable legal theories and/or
                                                                                                                   20        facts sufficient to constitute cognizable legal theories against Defendants.

                                                                                                                   21     2. AS FOR A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege

                                                                                                                   22        that Plaintiffs failed to state facts sufficient to support a prayer for punitive damages

                                                                                                                   23        and/or exemplary damages against any Defendant.

                                                                                                                   24     3. AS FOR A THIRD, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege

                                                                                                                   25        that Plaintiffs and/or Decedent had full knowledge of all the risks, dangers, and hazards, if

                                                                                                                   26        any there were, and nevertheless voluntarily and with full appreciation of the amount of

                                                                                                                   27        danger involved in his actions and the magnitude of the risk involved, assumed the risk of

                                                                                                                   28        injuries and damages to themselves.

                                                                                                                        ANSWER TO SECOND AMENDED                      9
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1     4. AS FOR A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege

                                                                                                                    2        that at all times and places mentioned in Plaintiffs’ Second Amended Complaint, Plaintiffs

                                                                                                                    3        and/or Decedent failed to mitigate the amount of their damages, if any. The damages

                                                                                                                    4        claimed by Plaintiffs and/or Decedent could have been mitigated by due diligence on their

                                                                                                                    5        part and/or Decedent’s part or by one acting under similar circumstances. Plaintiffs

                                                                                                                    6        and/or Decedent’s failure to mitigate is a bar or limit to their recovery under their Second

                                                                                                                    7        Amended Complaint.

                                                                                                                    8     5. AS FOR A FIFTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        that the sole proximate cause of the injuries and damages, if any, allegedly suffered by
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        Plaintiffs and/or Decedent was the negligence and fault of the Decedent and/or others, or

                                                                                                                   11        on the part of any person or entity for whose acts or omissions Defendants are not legally

                                                                                                                   12        or otherwise responsible, or, in the alternative, that the negligence and fault of the
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        Decedent and/or others in and about the matters alleged in the Second Amended

                                                                                                                   14        Complaint herein proximately contributed to the happening of the incident and to the

                                                                                                                   15        injuries, loss and damages complained of, if any there were, and said negligence on the

                                                                                                                   16        part of Decedent or others requires that any damages awarded to Plaintiffs and/or

                                                                                                                   17        Decedent shall be diminished in proportion to the amount of fault attached to the

                                                                                                                   18        Plaintiffs, Decedent and/or others.

                                                                                                                   19     6. AS FOR A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege
                                                                                                                   20        that Plaintiffs and/or Decedent, by virtue of their own conduct and omissions, have

                                                                                                                   21        enhanced and materially contributed to the damages, if any there may be, allegedly

                                                                                                                   22        sustained by Plaintiffs and/or Decedent as a result of the acts or omissions complained of

                                                                                                                   23        herein.

                                                                                                                   24     7. AS FOR A SEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   25        allege that at all times herein mentioned, the acts complained of, if any there were, were

                                                                                                                   26        privileged under applicable federal and state statutes and/or case law.

                                                                                                                   27     8. AS FOR AN EIGHTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   28        allege that at all times herein mentioned, Defendants are immune from liability herein

                                                                                                                        ANSWER TO SECOND AMENDED                      10
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        pursuant to the provisions of California Government Code Sections 810 through 996.6.

                                                                                                                    2     9. AS FOR A NINTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege

                                                                                                                    3        that at all times herein mentioned, all actions taken by the Defendants (and/or any other

                                                                                                                    4        officers named herein at any time) was/were reasonable under the circumstances and

                                                                                                                    5        taken under a good faith belief that the actions were not unlawful and the Defendants are

                                                                                                                    6        therefore immune under the “good faith immunity” and/or qualified immunity doctrine.

                                                                                                                    7     10. AS FOR A TENTH SEPARATE AND AFFIRMATIVE DEFENSE, Defendants allege

                                                                                                                    8        that Defendants shall only be responsible for damages, if any, in an amount determined
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        pursuant to and in accordance with Proposition 51 (Civil Code § 1431.2).
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10     11. AS FOR AN ELEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   11        allege that the alleged acts or omissions of the Defendants (and/or any other officers

                                                                                                                   12        named herein at any time), was/were based upon the officers’ reasonable cause to believe
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        that they had reasonable suspicion to detain and/or probable cause to arrest the Decedent,

                                                                                                                   14        and the Defendants used reasonable force to effect the detention and/or arrest to prevent

                                                                                                                   15        the escape and overcome the resistance of the Decedent, and for the safety of the lives of

                                                                                                                   16        themselves and others; and the Defendants are therefore immune by virtue of the

                                                                                                                   17        provisions of Section 836.5(a) and 836.5(b) of the Penal Code.

                                                                                                                   18     12. AS FOR A TWELFTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   19        allege that only such reasonable force as was necessary and lawful under the
                                                                                                                   20        circumstances was used by the Defendants.

                                                                                                                   21     13. AS FOR A THIRTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   22        allege that to the extent Plaintiffs alleges or asserts matters not contained in a legally

                                                                                                                   23        sufficient claim filed by them, this action is barred by the claims requirement set forth in

                                                                                                                   24        California Government Code § 905 et seq.

                                                                                                                   25     14. AS FOR A FOURTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   26        allege that the matters complained of by Plaintiffs, if committed by the Defendants, were

                                                                                                                   27        consented to by Decedent and/or Plaintiffs.

                                                                                                                   28     15. AS FOR A FIFTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                        ANSWER TO SECOND AMENDED                     11
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1        allege that at or about the time of the alleged event, the Defendants were presented with

                                                                                                                    2        and had in their possession sufficient facts to constitute reasonable suspicion for a

                                                                                                                    3        detention and/or probable cause for the arrest of Decedent.

                                                                                                                    4     16. AS FOR A SIXTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                    5        allege that Plaintiffs have failed to state a cause of action in that each of the causes of

                                                                                                                    6        action as alleged herein is barred by provisions of Sections 312 through 362 of the

                                                                                                                    7        California Code of Civil Procedure.

                                                                                                                    8     17. AS FOR A SEVENTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9        Defendants allege that Plaintiffs, some or all, have no standing to bring this civil action
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10        and/or some of the claims alleged in this action.

                                                                                                                   11     18. AS FOR AN EIGHTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   12        Defendants allege that there is no statutory or other basis for the attorney's fees sought by
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13        Plaintiffs.

                                                                                                                   14     19. AS FOR A NINETEENTH SEPARATE AND AFFIRMATIVE DEFENSE, Defendants

                                                                                                                   15        allege that the Defendants were acting in good faith in respect to the acts and/or omissions

                                                                                                                   16        alleged in the Second Amended Complaint.

                                                                                                                   17     20. AS AND FOR A TWENTIETH, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   18        Defendants allege that Decedent, himself, was violent, combative, threatening, and/or

                                                                                                                   19        resistive towards the Defendant officers and the Defendant officers, acted lawfully and/or
                                                                                                                   20        in self-defense in relation to any claimed use of force.

                                                                                                                   21     21. AS AND FOR AN TWENTY-FIRST, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   22        Defendants allege that they reasonably relied upon dispatch reporting and other sources of

                                                                                                                   23        information, in taking the action against Decedent, making their conduct reasonable and

                                                                                                                   24        lawful under the circumstances.

                                                                                                                   25     22. AS AND FOR A TWENTY-SECOND, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                   26        these answering Defendants allege that they are immune from liability herein pursuant to

                                                                                                                   27        the absolute privilege of Civil Code § 47(b).

                                                                                                                   28

                                                                                                                        ANSWER TO SECOND AMENDED                      12
                                                                                                                        COMPLAINT, C19-04593 LB
                                                                                                                    1      23. AS AND FOR A TWENTY-THIRD, SEPARATE AND AFFIRMATIVE DEFENSE,

                                                                                                                    2          these answering Defendants allege that there are no lawful grounds for declaratory and/or

                                                                                                                    3          injunctive relief.

                                                                                                                    4                                       PRAYER FOR RELIEF

                                                                                                                    5          WHEREFORE, Defendants pray for the following relief:

                                                                                                                    6           1. That Plaintiffs take nothing by way of their Second Amended Complaint herein;

                                                                                                                    7           2. For costs of suit;

                                                                                                                    8           3. For attorney’s fees;
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9           4. For such further relief as this Court may deem just and proper.
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10

                                                                                                                   11          The undersigned attests that permission in the filing of this document(s) has been obtained

                                                                                                                   12   from the signatory below which shall serve in lieu of the actual signatures on the document(s).
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14   Dated: July 7, 2020                  MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                                                             BORGES & AMBACHER LLP
                                                                                                                   15

                                                                                                                   16
                                                                                                                                                             By:      /s/ Blechman, Noah G.
                                                                                                                   17                                              Noah G. Blechman
                                                                                                                                                                   Attorneys for Defendants
                                                                                                                   18                                              CITY OF PLEASANTON; BRADLEE MIDDLETON;
                                                                                                                                                                   JONATHAN CHIN; RICHARD TROVAO; STEVEN
                                                                                                                   19                                              BENNETT; ALEX KOUMISS; JASON KNIGHT;
                                                                                                                                                                   MARTY BILLDT; and DAVE SPILLER
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                        ANSWER TO SECOND AMENDED                       13
                                                                                                                        COMPLAINT, C19-04593 LB
